Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/14/22.  Claim(s) 1-20 are pending. Claim(s) 1-9 have been withdrawn.  Claim(s) 10-20 are examined herein. 
Applicant's arguments with respect to the priority of the instant application have been fully considered but found not persuasive. The priority as set forth in the Office action dated 9/28/18 is maintained.
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
Applicant's desire to hold the double patenting rejection in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.

Priority
The Applicant argues “Applicants respectfully request that the instant claims are entitled to the priority date of the noted priority documents because the instant claims are supported by the written description of the priority document WO 2014/059404 A1 (Shoham et al.) in the manner required by pre-AIA  35 U.S.C. 112, first paragraph … the priority document filing of Shoham et al. does provide a written description of the invention (e.g., the instant claims) because the priority document implicitly discloses the method of inhibiting biofilm formation of bacteria of the instant claims as evidenced by the Examiner in the most recent Office Action … The instant claims include language that is absent from the priority document filing, namely the term "biofilm". However, the Office Action argues that Shoham et al. recognize that the presence of biofilm was known and was an issue to be dealt with, whether or not the word "biofilm" was used … the Office Action argues that using the broadest reasonable interpretation the instant claims are properly interpreted as including biofilm in any amount or fashion … The Office Action reiterates that biofilm was unquestionably present in the situations described in Shoham et al. and that Shoham et al. clearly recognizes and calls out situations to use the instantly claimed compounds … As evidenced by the above discussion, the Office Action appears to reason that the instant claims relate to a new use, new function or unknown property for the elected compound 4f-19, which is inherent from or "implicitly" disclosed by the priority document, Shoham et al. Therefore, Applicants respectfully put forth that the Office Action itself appears to indicate that one skilled in the art would recognize that Shoham et al. demonstrates possession of the features of the instant claims.”
These arguments from Applicant are fundamentally the same as the arguments addressed in the prior Office action, and are not persuasive for the same reasons of record.
The requirements for proper written description support that would provide an Applicant with a patent, which provides exclusive rights under US law, are significantly different than the requirements to provide a prima facie case of anticipation or obviousness.  A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).  This is not the same standard for 112 support of what is essentially new matter in a CIP.  It is not reasonable to use arguments from the Examiner in lieu of evidence.  That fact that the priority document might have accidentally or inadvertently performed the newly claimed method does not lend support to the idea of singling out that patient population specifically.  This is required for appropriate 112 support of the method.
The Applicant argues “Applicants note that independent claims 10 and 18 have been amended to narrow the scope of the claims to Staphylococcus aureus bacteria. Therefore, the full scope of the claim, as amended is supported under §112.”
This is not found persuasive.  The reduction in scope does not change the fact that the Applicant has not shown that the priority documents in question supported the instant claims with respect to the biofilm, at all.  As stated previously, the requirements for inherent support of a prior-art rejection are not sufficient to show appropriate 112 support for the core novelty of a method claim.  While the amendment is probative of good faith, it is inadequate to supply the required, and missing, support.
The Applicant argues “while the MPEP does not appear to dictate that §112 requires "stringent" support, MPEP §2163(1) does state that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Thus, instead of stringent support, the MPEP requires only reasonable support … the Examiner has noted that the administration of the claimed composition to the claimed target, as is shown by Shoham et al, would have necessarily been followed by the claimed effects on the biofilm. Applicants agree with the Examiner and respectfully put forth that this necessary effect of the composition described by Shoham et al., and highlighted by the Examiner, would appear to be adequate for one having ordinary skill in the art one, using a fair, proper and moderate reasonableness standard, to find proper 112 written description support for the present claims.”
This is not found persuasive.  In the instant case the limitation in question is central to the inventive concept; the patient population is entirely defined by the desire of the practitioner to inhibit biofilm formation.  The fact that the priority document may or may not have accidentally/inadvertently performed said method does nothing to lend support under 112.  Any skilled artisan would find no teachings or direction to specifically inhibit biofilm formation based on the priority documents as they are not only completely silent as to biofilms but there are no blaze marks whatsoever to guide one of skill to the inhibition of biofilm.  The argued support is not only not reasonably present in the priority, it’s absent.
The priority is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kırmusaoğlu (Sahra Kırmusaoğlu, MRSA and MSSA: The Mechanism of Methicillin Resistance and the Influence of Methicillin Resistance on Biofilm Phenotype of Staphylococcus aureus, Published: March 8th 2017, DOI: 10.5772/65452; of record) in view of Shoham et al. (WO 2014/059404 A1; of record), further in view of Pietruczuk-Padzik et al. (Pietruczuk-Padzik Anna; Stefanska Joanna; Semczuk Katarzyna; Dzierzanowska Danuta; Tyski Stefan, Evaluation of biofilm formation by Staphylococcus aureus isolated from sputum of cystic fibrosis patients, Medycyna doswiadczalna i mikrobiologia, (2010) Vol. 62, No. 1, pp. 1-8; English abstract attached; of record), and further in view of Kostenko et al. (Victoria Kostenko, Mohammad Mehdi Salek, Pooria Sattari & Robert John Martinuzzi, Staphylococcus aureus biofilm formation and tolerance to antibiotics in response to oscillatory shear stresses of physiological levels, FEMS Immunol Med Microbiol 59 (2010) 421–431; of record).
The instant claims are generally drawn to inhibiting biofilm formation of bacteria, comprising administering topically (related to claim 12) to a biofilm formation of methicillin resistant Staphylococcus aureus (related to claims 17 and 20) on a surface a composition (related to claims 12 and 18-20) of the compound shown below (related to claims 11, 14-16, and 18-20), and further comprising an additional antibiotic to the biofilm (related to claim 13).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kırmusaoğlu discloses that it was known that Staphylococcus aureus is one of the most common causes of indwelling device–associated, nosocomial, and community-acquired infections, that Staphylococcus aureus can produce biofilm as a virulence factor, that methicillin resistant S. aureus (MRSA) which is resistant to β-lactam antibiotics causes life-threatening infections, and that the combination of methicillin resistance and the ability of biofilm formation of MRSA makes treatment difficult (see, for example, the abstract and the whole document).
Kırmusaoğlu does not specifically disclose the inhibition of biofilm formation of MRSA with the instantly claimed 4F-19 with or without an additional antibiotic.
Shoham et al. discloses the administration of 4F-19 (i.e. the instant compound) to treat bacterial infection and reduce bacterial virulence (see, for example, [00151], pg. 50, and the whole document) in combination with an antibiotic to provide a synergistic benefit against a MRSA infection in a model organism (see, for example, [00151]) and also discloses the administration of 4F-19 to MRSA samples (see, for example, Table 1 and [00135]), that the administration can be topical (i.e. to a surface; see, for example, claims 11, 19, 27, and 34).  Shoham et al. further discloses, for example, the administration of the inventive compounds topically to a MRSA infected wound with no additional active agents to provide improved wound healing (see, for example, [00149] and Figure 5).
Shoham et al. teaches that it was known that Staphylococcus bacteria could adhere and colonize a host subject and adhere to and colonize surfaces (e.g. via biofilm formation), including those of medical devices, which promotes infections, and the cited compound could be useful to mitigate this (see, for example, [0077] and [00126]).
Shoham et al. discloses that the compound above was tested on MRSA strain USA300 cultured in typical fashion in Tryptic Soy broth, added to incubation tubes, solutions of test compounds were added, and the tubes were placed in a shaker and incubated for 6 h (see, for example, [00145]).  The methodology of Shoham et al. is essentially the same as the method described in the instant specification for the biofilm assay except for the use of Luria broth and no shaker during the assay (see, for example, the instant specification at [00166]).
Pietruczuk-Padzik et al. discloses that all typical culture broths and all strains of Staphylococcus aureus examined produced biofilm, including both Luria-Bertani broth and tryptic soy broth (see, for example, the abstract).
Kostenko et al. discloses that it was known that growing Staphylococcus aureus, including MRSA, on a shaker produced biofilm (see, for example, the abstract, Biofilm morphology in response to oscillatory shear stresses on pg. 424, and the whole document).
It would have been obvious to one of ordinary skill in the art to treat MRSA in a biofilm by administering the instantly claimed compound topically to the biofilm on a surface with or without additional antibiotic.
One of ordinary skill would have been motivated to treat MRSA in a biofilm by administering the instantly claimed compound topically to the biofilm on a surface with an additional antibiotic because the prior art showed that it was well-known that MRSA was a problematic biofilm producing pathogen for which methods of control were needed and actively being sought, and that the instantly claimed compound was known to be useful for the treatment of MRSA and MRSA related virulence.  The prior art showcases that the ability of MRSA to produce biofilm was well known, and that the production of said biofilm was known to take place under a variety of conditions, including with the materials and methods disclosed by Shoham et al.  The prior art teaches that the composition should be useful for MRSA infections, in general, and one of ordinary skill in the art would have applied the combined teaching of the prior art, and would have applied compound 4F-19 to the sub-genus of MRSA infection in a biofilm with a reasonable expectation of success in the treatment of the MRSA infection.
With respect to the limitation drawn to the inhibition of the biofilm, the instant specification defines inhibition as lessening or decreasing (see, for example, [0030]) and the treatment of the infection would have necessarily lessened the biofilm.
Further, based on the teachings of the prior art and in considering the instant method of biofilm development, the MRSA assays of Shoham et al. would have had biofilm present.  Thus the disclosure of Shoham et al. includes the administration of 4F-19 to MRSA in a biofilm, i.e. the introduction of the instantly claimed compound to the instantly claimed target population, and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
One of ordinary skill would have been motivated to use the claimed composition to treat MRSA in a biofilm via topical administration on a surface with or without additional antibiotic because the prior art teaches that the composition is useful to treat MRSA, in general, and also teaches that the composition can be beneficially used via topical administration, on surfaces, and with or without additional antibiotics.  One of ordinary skill in the art would have applied the teaching of the prior art and would use the disclosed treatment in the different taught paradigms during the routine optimization of the method, and would have done so with a reasonable expectation of success.

Response to Arguments
The Applicant argues “it is the Applicants belief that the instant claims should be afforded the priority of the parent application 14/435,387 04/13/3015 PAT 9,782,363 (Shoham et al.). As a proper priority document, the Shoham et al. reference is not prior art to the present continuation-in-part application. Therefore, claims 10-20 are patentable over the cited references because the Shoham et al. reference is not prior art”.
This is not found persuasive.  As stated above, the priority of the prior Office actions is maintained, and therefore Shoham et al. is available as prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-35 of copending Application No. 16/260,990. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to inhibiting biofilm formation of bacteria, such as S. aureus, comprising administering the instantly claimed compounds.  The copending claims are generally drawn to the method of treating a bacterial infection, such as from S. aureus, comprising the same family of compounds instantly claimed.  S. aureus is known in the art to be a biofilm producing bacteria, and once the copending compound was administered to the copending S. aureus, the inhibition of the biofilm would have necessarily followed, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant has requested the rejection be held in abeyance.
The rejection is maintained.

Conclusion
Claim(s) 1-20 are pending. Claim(s) 1-9 have been withdrawn.  Claim(s) 10-20 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627